DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claims 3 and 16 and the cancellation of Claim 15 is acknowledged.
The cancellation of Claim 15 overcomes the Claim Rejection under 35 USC § 112(d).

Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. The applicant argues that the illumination intensity can be adjusted, but does not teach or suggest that the adjustment is based on detected reflection light. However, Dixon does not adjust the illumination light in response to output information obtained by detecting reflecting light. Rather, the cited portions of Dixon discloses only that the intensity of the illumination light based on whether an odd-numbered scan line or even-numbered scan line is illuminated. This is not persuasive because Noda discloses acquiring output information indicating a power of the excitation light generated by the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light . 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to correct a detection value of the fluorescence in accordance with the output information for the purpose of acquiring increased-dynamic-range images and this way using the maximum dynamic range of the detector.
The rejection is therefore maintained.


The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO 2015/064704 A1, but for quick reference, please refer to US 2016/0245746 A1) in view of Dixon (US 2015/0109432 A1, newly cited).
Regarding Independent Claim 1, Noda discloses a surface plasmon resonance fluorescence analysis method (Claim 1, [0028]-[0085], by means of the device of Figs. 1, 4, 5, 6, 7) comprising the steps:

acquiring output information indicating a power of the excitation light generated by the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light irradiator, Fig. 5A and 5B, [0028], [0082]-[0085]) the output information being obtained by applying excitation light from the excitation light irradiator (110) to the analysis chip (10), and by detecting reflection light, the reflection light being a part of the excitation light that is reflected by at least an incidence surface of the analysis chip the output information being based on the reflection light (the excitation light reflected from the analysis chip is detected by 120, 121, [0053]-[0056]), the analysis chip including a prism (20) including the incidence surface (21) and a film formation surface (22), a metal film disposed on the film formation surface (30), and a capturing body fixed on the metal film (Claim 1, Fig 1, [0029]-[0030], [0037]).
Noda discloses that the optimum incident condition is slightly varied depending on the type and the amount of the fluorescence material in the channel ([0051]) by using the light source control section 113 ([0052]); however, it is does not explicitly specify adjusting a power of the excitation light generated by the excitation light irradiator in accordance with the output information.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to adjust a power of the excitation light generated by the excitation light irradiator as thought by Dixon in accordance with the output information in the device of Noda and this way correct a detection value of the fluorescence in accordance with the output information for the purpose of acquiring increased-dynamic-range images and this way using the maximum dynamic range of the detector.
Regarding Claim 2, the combination of Noda and Dixon discloses the surface plasmon resonance fluorescence analysis method according to claim 1 further comprising acquiring position information of the analysis chip by applying excitation light from the excitation light irradiator to the analysis chip installed in the chip holder fixed on a conveyance stage, and by detecting the reflection light, which is the excitation light reflected by at least the incidence surface of the analysis chip (Noda, Claim 1, Figs 1, 4, 5, 6, [0078]-[0079]).
Regarding Claim 3, the combination of Noda and Dixon discloses the surface plasmon resonance fluorescence analysis method according to claim 2, wherein the 
Regarding Claim 4, the combination of Noda and Dixon discloses the surface plasmon resonance fluorescence analysis method according to claim 3, wherein, in the acquiring the output information of the excitation light irradiator and the acquiring the position information of the analysis chip,
excitation light is applied to two adjacent surfaces of the analysis chip (Noda, [0086], [0087], Claim 3),
the position information of the analysis chip is acquired based on an intensity of excitation light reflected by the two surfaces (Noda, [0086], Claim 2), and
the output information of the excitation light irradiator is acquired based on a maximum value of an intensity of excitation light reflected by the analysis chip (Noda, [0051], [0084]).
Regarding Claim 5, the combination of Noda and Dixon discloses the surface plasmon resonance fluorescence analysis method according to claim 4, wherein, in the acquiring the output information of the excitation light irradiator and the acquiring the position information of the analysis chip, excitation light is applied to the incidence surface and a surface adjacent to the incidence surface of the analysis chip (as the acquiring the output information of the excitation light irradiator is effectively a part of the acquiring the position information of the analysis chip).
Claim 8, the combination of Noda and Dixon discloses the surface plasmon resonance fluorescence analysis method according to claim 1 further comprising applying excitation light to the analysis chip from the excitation light irradiator to detect fluorescence emitted from the fluorescence material labelling the detection object substance captured by the capturing body (Noda, Claim 1, [0040], [0057]-[0058]).

Regarding Independent Claim 10, Noda discloses a surface plasmon resonance fluorescence analysis apparatus (Claim 8, [0028]-[0085], Figs. 1, 4, 5, 6, 7) that detects presence or an amount of a detection object substance by detecting fluorescence that is emitted by a fluorescence material labelling the detection object substance when the fluorescence material is excited by localized light based on a surface plasmon resonance (Claim 8, [0040]), the surface plasmon resonance fluorescence analysis apparatus comprising:
a chip holder (154) for detachably holding an analysis chip (10) including a prism (20) including an incidence surface (21) and a film formation surface, a metal film disposed on the film formation surface(22), and a capturing body fixed on the metal film (Claim 8, Fig 1, [0029]-[0030], [0037]);
an excitation light irradiator (110) that applies excitation light to the analysis chip (10) held by the chip holder (154, [0042]);
an excitation light detector (120, 121) that detects reflection light, wherein the reflection light is a part of the excitation light reflected by at least the incidence surface of the analysis chip (10, [0053]-[0056]);

a processor (122, 160, [0056], [0072]) that acquires output information of the excitation light applied to the analysis chip by the excitation light irradiator based on a detection result of the excitation light detector (Fig. 5A and 5B, [0028], [0082]-[0085], [0098]).
Noda discloses that the optimum incident condition is slightly varied depending on the type and the amount of the fluorescence material in the channel ([0051]) by using the light source control section 113 ([0052]); however, it is does not explicitly specify the processor is being configured to adjust a power of the excitation light applied by the excitation light irradiator in accordance with the output information.
Dixon discloses an apparatus and method of fluorescence detection and teaches adjusting the illumination intensity, speed of the stage motion and shutter speed such that the maximum pixel intensity expected in an image of the specimen is less than the maximum value for the dynamic range of the detector and A/D converter, but nearly fills the dynamic range of the detection system information ([0084]) for the purpose of acquiring increased-dynamic-range images ([0082]) and consequently using the maximum dynamic range of the detector. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to adjust a power of the excitation light generated by the excitation light irradiator as thought by Dixon in accordance with the output information in the method of Noda and this way correct a detection value of the fluorescence in accordance with the output information for the purpose of acquiring .

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO 2015/064704 A1, but for quick reference, please refer to US 2016/0245746 A1) and Dixon (US 2015/0109432 A1) in view of Wada (US 2013/0175457 A1, previously cited).

Regarding Claim 16, the combination of Noda and Dixon discloses surface plasmon resonance fluorescence analysis method according to claim 1; however, it is silent regarding it further comprising the step of correcting a detection value of the fluorescence in accordance with the output information.
Wada teaches a surface plasmon resonance fluorescence analysis method of an analysis chip including a prism including an incidence surface and a film formation surface, a metal film disposed on the film formation surface, and a capturing body fixed on the metal film (Fig. 1-3, abstract, [0003], [0029]) and removing, from the light to be guided in the measurement optical system 42, an excitation light component (e.g. plasmon scattering light, Raman scattering light, or diffusion light) for adjusting the light amount (intensity) of light to be guided in the measurement optical system 42 ([0056]), removing a noise component from the light to be entered to the light receiving portion 41 to thereby improve detection precision and sensitivity of weak fluorescence by the light receiving portion 41 ([0057]), as well as removing the influence of self fluorescence from 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the additional step of correcting a detection value of the fluorescence in accordance with the output information for the purpose of adjusting the light amount (intensity) of light to be guided, improving detection precision and sensitivity of weak fluorescence and removing the influence of self fluorescence from a measurement result to secure a wide dynamic range.
Regarding Claim 18, the combination of Noda and Dixon discloses surface plasmon resonance fluorescence analysis apparaus according to claim 10; however, it is silent regarding it comprising the correcting a detection value of the fluorescence in accordance with the output information.
Wada teaches a surface plasmon resonance fluorescence analysis apparatus for analysis of an chip including a prism including an incidence surface and a film formation surface, a metal film disposed on the film formation surface, and a capturing body fixed on the metal film (Fig. 1-3, abstract, [0003], [0029]) and removing, from the light to be guided in the measurement optical system 42, an excitation light component (e.g. plasmon scattering light, Raman scattering light, or diffusion light) for adjusting the light amount (intensity) of light to be guided in the measurement optical system 42 ([0056]), removing a noise component from the light to be entered to the light receiving portion 41 to thereby improve detection precision and sensitivity of weak fluorescence by the light receiving portion 41 ([0057]), as well as removing the influence of self fluorescence from the prism 51 from a measurement result to thereby secure a wide dynamic range 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the processor correct a detection value of the fluorescence in accordance with the output information for the purpose of adjusting the light amount (intensity) of light to be guided, improving detection precision and sensitivity of weak fluorescence and removing the influence of self fluorescence from a measurement result to secure a wide dynamic range.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0314775 A1, US 9,575,303 B2, and US 4,558,014 A disclose adjusting the excitation light intensity/power in response to detected fluorescence (reflection light) as a standard procedure in fluorescence microscopy.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877